on motion for rehearing.
MORROW, Presiding Judge. — At the time of the appellant’s trial and conviction, the statute, article 689, P. C, 1925, denied to- one over twenty-five years of age the benefit of the suspended sentence law. On appeal, he contends that the benefit of the suspended sentence law inures to him under the amendment to the article mentioned as shown by chapter 138, page 233, Acts of the 42d Legislature, Regular Session, which became effective August 16, 1931 (Vernon’s Ann. P. C., art. 689).
In the instant case, the judgment was rendered on the 22nd day of January, 1931, and notice of appeal was given on the 9th day of February, 1931. The interpretation of the statute by this court heretofore declared is adverse to the contention of the appellant. See Franklin v, State, 119 Texas Crim. Rep, 214, 44 S. W. (2d) 996.
The motion is overruled.
■ Overruled.